Stephens, J.
1. Where a servant, while in the discharge of the duties of his employment, in descending from a lamp-post with a heavy lamp upon his arm, slips and falls upon an iron pipe and is injured, any insecurity in the place by reason of negligent maintenance of tne post with the lowest step at a height of from four to five feet from the ground, or of an iron pipe protruding above the ground at the base of the post, is *689as obvious to the servant as to the master. This is true despite any assumption of tne risk by the master in giving assurances of safety to the servant. Civil Code (1910), § 3131. Elliot v. Tiflon Mill & Gin Co., 12 Ga. App. 498 (77 S. E. 667).
Decided February 27, 1924.
Action for damages; from city court of Macon—Judge Gunn. April 2, 1923.
E. W. Maynard, Frank F. Herndon, James Eugene Horne, for plaintiff. ‘
J. E. Hall, O. J. Bloch, for defendant.
2. Erom the allegation of the petition in this case it appears that in view of such obvious danger, the servant, by the exercise of ordinary care, could have avoided the consequences of the master’s negligence. No cause of action was shown, and the demurrer to the petition was properly sustained.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.